4 So.3d 417 (2008)
Arthur Felton HOLBERT
v.
STATE of Alabama.
CR-06-1574.
Court of Criminal Appeals of Alabama.
August 29, 2008.
Donald Alan Chapman, Decatur, for appellant.
Troy King, atty. gen., and P. David Bjurberg and Stephanie N. Morman, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
BASCHAB, Presiding Judge.
In accordance with the Alabama Supreme Court's opinion in Ex parte Holbert, *418 4 So.3d 410 (Ala.2008), we reverse the trial court's judgment as to the appellant's sentence on the driving under the influence conviction and remand this case to the trial court for proceedings that are consistent with that opinion.
REVERSED AND REMANDED.
McMILLAN, SHAW, WISE, and WELCH, JJ., concur.